Name: Commission Regulation (EC) No 1626/1999 of 23 July 1999 determining the extent to which applications for import licences submitted in July 1999 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria and Romania, in the Agreements on free trade between the Community and the Baltic States may be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  Europe;  trade
 Date Published: nan

 EN Official Journal of the European Communities24. 7. 1999 L 192/43 COMMISSION REGULATION (EC) No 1626/1999 of 23 July 1999 determining the extent to which applications for import licences submitted in July 1999 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria and Romania, in the Agreements on free trade between the Community and the Baltic States may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2508/97 of 15 December 1997 laying down detailed rules for the applica- tion to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria and Romania, the Agreements on free trade between the Community and the Baltic States and the Interim Agreement between the Community and the Republic of Slovenia and repealing Regula- tions (EEC) No 584/92, (EC) No 1588/94, (EC) No 1713/95 and (EC) No 455/97 (1), as amended by Regulation (EC) No 1311/1999 (2), and in particular Article 4(4) thereof, Whereas the applications for import licences submitted for the products listed in Regulation (EC) No 2508/97 exceed the quantities available for certain products; whereas allocation coefficients should therefore be set for the period 1 July to 31 December 1999 for certain quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences submitted for the period 1 July to 31 December 1999 pursuant to Regulation (EC) No 2508/97, shall be accepted by country of origin and by product covered by the CN codes set out in the Annex for the quantities applied for, multiplied by the allocation coefficients shown. Article 2 This Regulation shall enter into force on 24 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 345, 16.12.1997, p. 31. (2) OJ L 156, 23.6.1999, p. 16. EN O fficialJournalofthe European Com m unities 24.7.1999 L 192/44 ANNEX (in %) Country Poland Czech Republic Slovakia Hungary CN codes 0402 10 19 0402 21 19 0402 21 99 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 20 90 0406 0402 10 19 0402 21 19 0402 21 91 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 20 90 0406 0402 10 19 0402 21 19 0402 21 91 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 20 90 0406 0402 10 0406 90 29 0406 Allocation coefficient 0,0056 0,0061 0,0519 0,0055 0,0056 0,0101 0,0056 0,0058 0,0118 0,0067  0,0204 Country Republic of Estonia Latvia Lithuania CN codes 0402 10 19 0402 21 19 0405 10 11 0405 10 19 0406 0402 10 19 0402 21 19 0405 10 0406 ex 0402 29 0402 10 19 0402 21 19 0405 10 11 0405 10 19 0406 0402 99 11 Allocation coefficient 0,0058 0,0064  0,0059 0,0059 0,0201  0,0057 0,0059 0,0160  Country Romania Bulgaria CN codes 0406 0406 Allocation coefficient 1,0000 1,0000